DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a method, comprising: measuring a first magnetic field, the first magnetic field including a device magnetic field caused by a wire attached to a device to supply electricity to the device; measuring a second magnetic field associated with an environment at least a first distance from the wire, the first distance from the wire to ensure the second magnetic field, when measured, does not include the device magnetic field; comparing the first magnetic field and the second magnetic field to determine an operational status of the device; and collecting audience measurement data based at least in part on the operational status of the device.
Regarding dependent claims 2-10, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 11, allowability is based in part with the prior art of record not showing or teaching an apparatus, comprising: a first measurement means to measure a first magnetic field, the first magnetic field including a device magnetic field caused by a wire attached to a device to supply electricity to the device; a second measurement means to 
Regarding dependent claims 12-16, allowability is based on their dependencies from independent claim 11.
Regarding independent claim 17, allowability is based in part with the prior art of record not showing or teaching a tangible computer readable storage medium comprising instructions that, when executed, cause a processor to at least: measure a first magnetic field, the first magnetic field including a device magnetic field caused by a wire attached to a device to supply electricity to the device; measure a second magnetic field associated with an environment at a first distance from the wire, the first distance from the wire to ensure the second magnetic field, when measured, does not include the device magnetic field; compare the first magnetic field and the second magnetic field to determine an operational status of the device; and collect audience measurement data based at least in part on the operational status of the device.
Regarding dependent claims 18-20, allowability is based on their dependencies from independent claim 17.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858